Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/03/2022.  Presently claims 1- and 3-5 are pending. Claim 2 has been canceled. 
Claim 1 rejected under Claim Rejections -35 U.S.C. 112 because the claim introduces a new matter.

Response to Arguments
Applicant's arguments filed 05/03/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that none of the cited prior arts disclose the new amended claim 1.
In response to this argument, the Amended claim 1 introduces a new matter and the applicant referred to the paragraph 0023 and figs.2 and 7 of the Applicant’s disclosure;
However, there is nothing in the Applicant’s disclosure regarding the new limitation of claim 1; the entire Applicant’s disclosure is silent regarding the new limitation.
The Applicant’s statement regarding the support of new limitation is not clear; and the Examiner cannot find any support for the new limitations of the amended claim 1 in the entire Applicant’s disclosure that originally filed on 10/28/2020;
Further, when reviewing the Applicant’s specification and figures, it appears there is only a disclosure of “The sifter includes a planar sifting plate with a plurality of holes”.


Specification
The amendment filed 05/03/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“the sifter having a sifter insertable portion configured to be non-rotatably inserted to the lower grinder and a sifter non-insertable portion configured to accommodate a bottom element; the sifter comprising a circular wall and a planar sifting plate with a plurality of holes therein, the planar sifting plate being affixed to the circular wall between the sifter insertable portion and the sifter non-insertable portion”
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, there is no written description regarding “the sifter having a sifter insertable portion configured to be non-rotatably inserted to the lower grinder and a sifter non-insertable portion configured to accommodate a bottom element; the sifter comprising a circular wall and a planar sifting plate with a plurality of holes therein, the planar sifting plate being affixed to the circular wall between the sifter insertable portion and the sifter non-insertable portion”, instead in the specification submission on 10/28/2020, in paragraph 0005: is described as “The sifter includes a planar sifting plate with a plurality of holes”; also paragraph 0023: is described as “FIG. 7 shows a perspective view of a sifter element 203. The sifter 203 includes a coarse material collecting area 72 that collects the coarser herb (relative to the powder generated by the sifter 203) that is ground by the upper grinder 201 and the lower grinder 202. A sifting plate 71 includes a plurality of circular holes 73 which allow powdered herb to pass through the coarse material collecting area 72 to a powder collecting area 91 in the bottom 204 of the grinder 100. The sifting plate 71 is formed as a planar element. This enables the sifting plate 71, in conjunction with the grinders 201, 202, to grind and separate coarse and powder material”. 
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 1 has introduce a new matter.
Claims 3-5 are rejected because they depended from claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753